Writ of error brings for review judgment in favor of plaintiff in an action of ejectment.
Plaintiff in error has presented questions for our consideration but the questions appear to be based on assumptions which are not supported by the record. The real question presented by the record is simply whether or not the evidence is sufficient to support the judgment. It is.
A study of the record discloses no reversible error. So, the judgment is affirmed.
  So ordered. *Page 633
Affirmed.
TERRELL, C. J., BUFORD and THOMAS, J. J., concur.
WHITFIELD, J., concurs in opinion and judgment.
JUSTICE BROWN and CHAPMAN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.